Citation Nr: 0947252	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
service-connected low back disc disease.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board notes that the record effectively raises a claim 
for service connection for depression, to include as 
secondary to service-connected low back disc disease.  This 
claim has not yet been adjudicated by the RO; therefore, it 
is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to remand the appeal for further 
development. 

First, with regard to the Veteran's claim for an increased 
rating for his service-connected low back disorder, the Board 
determines that another VA examination is required.  In this 
regard, the Board notes that the April 2006 VA examination 
report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Specifically, the examination report is 
incomplete, which was also noted by the examiner at the time.  
The report shows that, during range of motion testing, the 
Veteran fell and was unable to continue the evaluation.  
Therefore, the findings from the examination are not 
sufficient to determine the appropriate rating evaluation in 
this case.  Moreover, VA treatment records dated in September 
2006 indicate that the Veteran was issued a walker, which 
suggests that an increase in severity of the Veteran's low 
back disability may have occurred.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  For these reasons, the 
Board determines that another remand must be scheduled with 
respect the Veteran's increased rating claim.

Additionally, the Board observes that the Veteran cited 
neurological complaints at the VA examination, and VA 
treatment records also document such complaints.  
Neurological disorders, when related to a service-connected 
back disorder, are to be rated separately under the Rating 
Schedule.  Therefore, the VA examination scheduled on remand 
should also include the necessary testing to determine the 
presence of any neurological disorders associated with the 
service-connected back disorder.    

With regard to the Veteran's PTSD claim, the Board determines 
that further development should be attempted with regard to 
the Veteran's claimed in-service stressors.  Specifically, 
the Veteran has identified several stressors and the years in 
which they occurred; however, the time frame supplied is too 
long to allow for a search of unit records for corroborating 
information.  Although the need for specific dates was noted 
in the VCAA letter sent to the Veteran in June 2006 with 
regard to this claim, the Board determines that the Veteran 
should be advised of the maximum time frame searchable and 
requested to provide that information to VA for each 
stressor.  

Further, the Board notes that only the Veteran's DA Form 20 
is in the claims file.  As there could be information 
contained in his complete service personnel file that is 
relevant to his PTSD claim, the Board finds that the 
Veteran's complete personnel (201) file should be obtained.

Finally, the Board notes that there are outstanding records 
that need be obtained.  First, a January 2007 VA treatment 
record states that the Veteran had been awarded disability 
benefits from the Social Security Administration (SSA).  The 
records related to the Veteran's application and award of 
these benefits are not associated with the claims file.  When 
VA has notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Second, the record shows that the Veteran has been receiving 
regular VA treatment; however, the most recent VA treatment 
record in the claims file is dated in January 2007, almost 
three years ago.  Thus, all VA treatment records dated from 
January 2007 should be obtained from the Veteran's VA medical 
facility.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records relevant to the 
Veteran's application and award of SSA 
disability benefits.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Obtain VA treatment records dated from 
January 2007 onward from the VA 
facility in Columbia.  

3.	Associate the Veteran's complete 
personnel file (201 file) with the 
claims folder.  

4.	Send a letter to the Veteran advising 
him of the additional information 
necessary, narrower time frame within 
which relevant events occurred, to 
formulate a request for verification of 
his claimed stressors.

5.	All requests and responses, positive 
and negative, related to the above 
actions should be associated with the 
claims file. 

6.	Once a response has been received from 
the Veteran, summarize the stressors 
for which information is sufficient in 
detail and request verification from 
all appropriate sources, to include a 
search of unit records for 
corroborating information.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

7.	Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the existence and etiology of 
his PTSD.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.   Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any PTSD exhibited 
by the Veteran is a result of a 
verified in-service stressor or is 
otherwise related to his military 
service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion, 
including identifying what stressor any 
PTSD is related to.  

8.	Schedule the Veteran for a VA 
orthopedic examination to assess the 
current nature and severity if his 
service-connected low back disability.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  

a.	All necessary and appropriate 
tests should be conducted, such as 
range of motion measurements, and 
the results documented.  

b.	The examiner should comment on any 
additional limitation that occurs 
due to pain, weakness, loss of 
coordination, fatigability, and 
lack of endurance.  

c.	An assessment of neurological 
symptoms that may be associated 
with the service-connected low 
back disability should also be 
accomplished, including all 
necessary tests.

The Board advises the examiner that 
the Veteran has a documented history 
of falls and fell at his last VA 
examination, resulting in an 
incomplete report.  Therefore, the 
Board requests that the examiner take 
whatever steps may be necessary to 
ensure that the Veteran does not fall 
during testing and that the 
examination can be completed.

9.	 After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the claims should 
be readjudicated, to include all 
evidence received since the February 
2007 supplemental statement of the 
case.  If the claims are not resolved 
to the Veteran's satisfaction, he and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


